                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 19-8682-DMG (AFMx)                                  Date     March 10, 2020

Title Jose Estrada v. HMH Property Investments, LP, et al.                        Page     1 of 1


Present: The Honorable     DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

            KANE TIEN                                             NOT REPORTED
            Deputy Clerk                                           Court Reporter

   Attorneys Present for Plaintiff(s)                     Attorneys Present for Defendant(s)
          NONE PRESENT                                            NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE

        On December 10, 2019 and January 2, 2020, 2019, the Court ordered the parties
participate in a mediation conference by March 2, 2020. [Doc. ## 24, 27.] As required by the
Court's Orders, a joint status report re settlement was due seven (7) days after the mediation
conference. To date, a joint status report re settlement has not been filed.

        IT IS HEREBY ORDERED that the parties show cause in writing no later than March
17, 2020, why sanctions should not be imposed for failure to comply with the Court’s Order.
The filing of a joint status report re settlement by the deadline will be deemed a satisfactory
response.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
